FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 13, 2022

                                       No. 04-20-00583-CV

                                 Kevin DOTY and Elizabeth Doty,
                                          Appellants

                                                 v.

   Richard DAVIDSON and Javline Ranch (a General Partnership), a/k/a Javelin Ranch, a/k/a
                                 Javelin Ranch, LP,
                                     Appellees

                   From the 229th Judicial District Court, Jim Hogg County, Texas
                                    Trial Court No. CC-15-100
                           Honorable Leonel Alejandro, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

           The appellees’ “Motion for Leave to File Surreply” is hereby GRANTED.


           It is so ORDERED January 13, 2022.


                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT